           Case 1:18-vv-01682-UNJ Document 33 Filed 05/26/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1682V
                                         UNPUBLISHED


    LINDSEY MILLER,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: April 20, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

        On October 31, 2018, Lindsey Miller filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered she suffered a vaccine-specific
injury on the Vaccine Injury Table within the requisite time period set forth in the Table
(a “Table” injury). Petition at 1. Specifically, Petitioner alleges that she developed a left
Shoulder Injury Related to Vaccine Administration (SIRVA) within two days of receiving
an influenza (“flu”) vaccine in her left shoulder on January 15, 2018. Id. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On April 20, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a left SIRVA. On April 20, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $60,810.00.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01682-UNJ Document 33 Filed 05/26/20 Page 2 of 2



ECF 26 at 1. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. at 4. Of this total amount, $60,000.00 represents an award for pain
and suffering, and $810.00 represents an award for unreimbursed expenses. Id. Based
on the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

       Therefore, I award Petitioner a lump sum payment of $60,810.00 in the form
of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
